El Juez Asociado S:r. Hernández,
emitió la siguiente opi-nión del Tribunal.
El presente es un recurso de apelación interpuesto por el acusado Carmelo Pabón Agostini contra sentencia que dictó la Corte de Distrito de Mayagüez en diez y seis de Mayo úl-timo, condenándole por hurto de menor cuantía, á la pena de seis meses de reclusión en la Cárcel de aquél Distrito, - y al pago de las costas. En las copias de los autos remitidas por el Secretario de la Corte sentenciadora no figura el escrito de acusación que motivó, el juicio, ni tampoco consta cuales fueron las pruebas que se practicaron y que motivaron la convicción del acusado, ni existe protesta alguna formulada, ni tampoco hay pliego de excepciones, habiéndose limitado el reo á expresar en el escrito de apelación que la sentencia pronunciada le era perjudicial y contraria á la ley y á los hechos, con promesa de que oportunamente haría sus alega-ciones ante esta Corte "Suprema, lo que no ha verificado, pues no ha comparecido por escrito, ni por medio de Letrado.
No habiéndose alegado por el recurrente infracción legal alguna, no hay problema jurídico sometido á la decisión de esta Corte; y como examinados cuidadosamente los autos, tampoco aparece que se haya cometido error alguno, procede *428se confirme la sentencia dictada por la Corte de Mayagüez, con las costas del recurso á cargo del apelante, entendiéndose de prisión en la Cárcel de Mayagüez, la pena de reclusión á que viene condenado.

Confirmada.

Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados, Figueras, MacLeary y Wolf.